Citation Nr: 1139067	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  04-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar strain.

2.  Entitlement to service connection for a left foot/ankle disability.

3.  Entitlement to service connection for a left hand and arm disability.  


REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and August 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2007, the Board denied entitlement to service connection for residuals of a lumbar strain, left foot/ankle disability, and a left shoulder disability; granted a 30 percent rating for multiple keloids; and remanded claims for entitlement to service connection for a right knee disability, major depressive disorder, and a left hand and arm disability, as well as a claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  On remand, service connection was granted for chondromalacia of the right knee and mood disorder with depressive features; a TDIU was also granted.  Thus, these claims are no longer on appeal.  Regarding the remanded claim for entitlement to service connection for a left hand and arm disability, the requested development was completed and the case was returned to the Board for further appellate action.  

The Veteran also appealed the Board's November 2007 denial of service connection for residuals of a lumbar strain, left foot/ankle disability, and a left shoulder disability, and entitlement to a disability rating in excess of 30 percent rating for multiple keloids to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the portions of the Board decision pertaining to the issues of entitlement to service connection for residuals of a lumbar strain and left foot/ankle disability and remanded these issues to the Board.  The remaining portions of the Board's November 2007 decision were affirmed by the Court.  

The Veteran submitted a substantive appeal for claims for entitlement to service connection for mucosa-associated lymphoid tissue lymphoma, gastric ulcers, and skin problems.  However, it appears that the RO is still developing these issues as they have not yet been certified to the Board.  Notably, the Veteran has requested a video conference hearing with a member of the Board regarding these issues.  These issues will be addressed by the Board once the RO has finished its development and certified them to the Board.  

The issues of entitlement to service connection for residuals of a lumbar strain and left foot/ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The jammed third finger of the left hand resolved in service; there was no chronic left hand and arm condition shown during service or for many years thereafter, and there is no competent opinion linking any current left hand and arm disorder to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left hand and arm disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, March 2004, May 2004, March 2005, and December 2007 letters provided the Veteran notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  March 2006 and December 2007 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

As noted in the remand portion of this decision, there is some suggestion that there are missing service treatment records.  Specifically, the Veteran alleges treatment for a low back disability in 1984, which is not reflected in the service treatment records.  The only incident involving the left hand the Veteran reported receiving treatment for during service is noted in the service treatment records and there is no suggestion that any service treatment records are missing relevant to the Veteran's claim for entitlement to service connection for a left hand disability.  

In addition, the Board notes that the case was remanded in November 2007 to request authorization from the Veteran to obtain any outstanding treatment records and so that a VA examination could be undertaken and a medical opinion obtained.  All treatment relevant records identified by the Veteran have been obtained.  A VA examination was provided in February 2009 and a medical opinion was obtained in January 2010.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that in November 1981 the Veteran complained of an injury to the 3rd digit of the left hand, which he had jammed during physical training.  The assessment was jammed 3rd digit left hand versus rule out possible fracture.  Subsequent X-rays of the left hand were reportedly negative.  

VA treatment records reflect that in May 2004 the Veteran complained of left neck pain radiating into his shoulder and then into his finger, with numbness.  The physician noted that the Veteran had possible cervical spine prolapse leading to cervical radiculopathy of C3-T1 most likely due to trauma 20 years ago.  It was felt that the problems were most likely not infections since there was a history of pain over the past 20 years, numbness over the past 3 months, and the Veteran was afebrile.  An addendum was entered by a different physician who stated that given the history of manual labor for many years, history of radiating pain from the left shoulder to the left digits, and physical findings of weakness, numbness and decreased sensation, the Veteran most likely had a herniated cervical disc impinging on C3-T1 spinal nerves and causing a radiculopathy.  

The next day it was noted that examination was consistent with peripheral nerve rather than brain or cord problems.  In an addendum it was noted that the Veteran reportedly wore a heavy backpack in the Army and fell once and injured his left shoulder, which bothered him on and off since service.  More recently he had developed left radicular tingling numbness and pain affecting C7 and C8.  Nerve conduction velocity and electromyography testing and a cervical magnetic resonance imaging (MRI) were suggested.  Subsequent nerve conduction velocity testing was reportedly suggestive of mild carpal tunnel syndrome in the left hand.  The cervical MRI was within normal limits and revealed no bone or disc abnormalities.  

While May 2004 VA treatment records suggest that the Veteran had possible cervical spine prolapse leading to cervical radiculopathy of C3-T1 (most likely due to trauma 20 years ago), subsequent MRI did not show any cervical spine prolapse or herniated discs.  The Board also notes that service-connection has been denied for a left shoulder disability and that denial was upheld by the Court in a March 2010 decision.  There is no competent evidence suggesting that carpal tunnel syndrome affecting the left hand is in any way related to the Veteran's service.  

The Veteran was afforded a VA joints examination in February 2009.  He reported fracturing a metacarpal of the left hand during training in 1981, which was given conservative treatment.  The claims file was reviewed and an examination was performed.  X-ray of left hand reportedly showed mild degenerative changes at the first metacarpophalangeal (MCP) joint, otherwise the hand was normal.  The examiner's impression was that the left hand showed mild incidental degenerative changes over the MCP joint.  The examiner's opinion regarding etiology was unclear.  For example, the examiner stated that "Patient said that degenerative changes from the MCP joint is unrelated to his injury."  He also noted that "I did read the patients current left hand condition is less likely not a result of his active duty."  Given the confusing opinion, another VA opinion was ordered.  

The Veteran's claims file was forwarded to another VA physician for review in January 2010.  The physician noted that the Veteran jammed the third digit of his left hand during physical training and X-rays at that time were reported as negative.  The physician's review of the X-rays from February 2009 showed no fracture, dislocation, or bony destructive lesion, although there were normal to questionably mild degenerative changes present at that third MCP joint.  The physician noted that the Veteran had a capsular sprain of his MCP joint during service.  He explained that this does not constitute a change in the mechanical axis and therefore does not result in any abnormal running of the joint.  He further noted that the current degenerative changes were extremely mild, and given the Veteran's age, were appropriate for age-related progression rather than from extension of his sprain of his MCP joint during service.


Thus, the medical evidence is against a finding that any current degenerative changes of the left hand are related to the Veteran's service, to include the incident where he jammed the 3rd digit of his left hand.  The Board has afforded the January 2010 VA opinion high probative value as it was made after a review of the relevant history, including radiographic evidence and examinations, and contains a clearly-stated rationale that is consistent with the available evidence.  There is no medical evidence contradictory to the January 2010 opinion.   

While the Veteran contends that he has a current left hand and arm disability related to his service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and radiological evidence, were reviewed by a VA physician so that a medical opinion could be obtained.  The Board finds this medical opinion to be of greater probative value than the Veteran's lay contentions, as the etiology of a current left hand disability requires medical expertise to determine.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's jammed left finger resolved during service and that he did not have a chronic left arm or hand disability during service or for many years thereafter.  Further, the most probative evidence - offered by a VA physician in January 2010 - indicates that the Veteran's current left hand disability is not related to his finger injury during military service.  Accordingly, service connection for a left hand and arm disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left hand and arm disability is denied.  


REMAND

Service treatment records reflect that in January 1981 the Veteran reported having back pain for 4 days.  He stated that his muscles were painful when lifting heavy weight.  The assessment was back pain and groin muscle strain from excess heavy lifting.  In May 1984, the Veteran had a cut on his left foot.  The area was cleansed, dried, and wrapped with a sterile bandage.  The Veteran declined a separation examination.  Thus, the service treatment records show some complaints during service related to the low back and left foot.  

Current treatment records also show complaints related to the low back and left foot.  For example, an April 2011 MRI of the lumbar spine reportedly showed mild degenerative disc disease.  The Veteran previously reported that his low back pain began during service.  Private treatment records reflect that in April 1994 the Veteran was moving heavy steel frame assemblies and had an onset of right mid back pain.  X-rays were reportedly negative for fracture of the back.  In May 1994, the Veteran was diagnosed with lumbar strain.  In March 2005 he had limited flexibility of the spine due to muscle guarding.  The Veteran has also reported having trouble putting on his shoe because of left foot swelling.  Thus, the Veteran has presented competent evidence of signs or symptoms of low back and left foot disabilities.  

Given the medical evidence of low back and left foot complaints during service, the lay testimony regarding current signs or symptoms of low back and left foot disabilities, and the contention that these current symptoms started during service, VA's duty to provide VA examinations and obtain medical opinions has been 

triggered.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Veteran should be provided VA spine and feet examinations.  Specific instructions to the examiners are detailed below.

Since the Board has determined that a VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Veteran alleges treatment for a low back disability in January 1984 at Fort Ord, California.  There is no record of such contained in the available service treatment records.  Accordingly, on remand, any clinical record of the claimed treatment should be requested through official sources.  The Veteran should be notified if no records are available.  See 38 C.F.R. § 3.159(e) (2011).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Memphis, Tennessee, dating since June 2009.


2.  Request any clinical records of treatment for a back injury in 1984 at Fort Ord, California through official sources.  If records are unavailable, determine whether further efforts to requests such would be futile and advise the Veteran of such.

3.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any low back disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability arose during service or is otherwise related to service.  In rendering the opinion, the examiner is asked to comment on the significance, if any, of the back complaints in service in January 1981 (and in 1984 if service treatment records showing such treatment are obtained) as well as the May 1994 post-service work injury described above (diagnosed as lumbar strain).  A rationale for all opinions expressed should be provided.

4.  After the development requested in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA feet examination to determine the nature of any left foot disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left foot disability arose during service or is otherwise related to service, to include the left foot laceration in service in May 1984.  The examiner should comment on whether there is a residual scar from that laceration.  A rationale for all opinions expressed should be provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


